Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 1 of 6




                EXHIBIT B
                       Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 2 of 6




Michael J. Miller – VA, MD, DC, PA                                                           The Sherman Building
Nancy Guy Miller – MS
Bruce D. Burtoff, M.D., J.D. – VA, DC, FL, MS                                                 108 Railroad Avenue
David J. Dickens – VA, DC                                                                        Orange, VA 22960
Jeffrey Travers – VA
Tayjes Shah – PA, NJ                                                                                     Nancy Leftwich, R.N.
Curtis G. Hoke – CA                                                                             Elisa A Dickson, RN, BSN, MS
Jeff T. Seldomridge – VA, WV                                                                        Website: Millerfirmllc.com
Shayne K. Hodge – NJ, VA                                                                            Telephone: (540) 672-4224
Brian Brake – VA                                                                                                (866) 529-3323
Edward J. Maggio -- NY                                                                               Facsimile: (540) 672-3055

                                                       October 29, 2020

           VIA FEDERAL EXPRESS AND ELECTRONIC MAIL

           Martin F. McMahon, Esquire
           MCMAHON & ASSOCIATES
           1717 K Street, NW, Suite 900
           Washington, DC 20006
           Email: mm@martinmcmahonlaw.com

                     Re:       Ofisi v. BNP Paribas S.A. et al., Civil Action 15-cv-02010 (D.D.C.) (JDB) –
                               Response to Interrogatories

           Dear Mr. McMahon:

                   We are writing to follow up on our many efforts to reach you both by telephone and email
           regarding your client, Al Shamal Bank’s (“Al Shamal[’s]”) failure to respond the attached set of
           Interrogatories (Exhibit A) in the above-captioned matter.

                   As set forth in the attached email correspondence, Al Shamal agreed to accept service of
           the attached Interrogatories on August 31, 2020 with any responses or objections due on October,
           2, 2020. To date, we have not received any response or objections from Al Shamal or any request
           for an extension. We have followed up with you by email and telephone on October 5, 9, and
           October 16, 2020.

                   We ask that Al Shamal please serve any response or objections to our August 31
           Interrogatories no later than October 30, 2020. If we do not hear from you by then, we will be
           forced to seek court intervention.

                                                    Very truly yours,

                                                    THE MILLER FIRM, LLC



                                                    David J. Dickens
           DJD:rmm
               Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 3 of 6

FW: Ofisi v. Al Shamal, Case No. 15-2010
David Dickens <DDickens@millerfirmllc.com>
Mon 10/5/2020 8:29 AM
To: 'mm@martinmcmahonlaw.com' <mm@martinmcmahonlaw.com>
Cc: Edward Maggio <emaggio@millerfirmllc.com>


  3 attachments (241 KB)
Ltr. McMahon - Al Shamal Discovery - 8-31-20.pdf; Ofisi v. Al Shamal - Ps Interrogatories to Al Shamal.pdf; Ofisi v. Al Shamal -
P's Requests for Admission.pdf;


Mar n,

We served Interrogatories and Requests for Admission on Al Shamal on August 31st in accordance with our
agreement. I don’t believe that we’ve received any responses to date. Please send these to us as soon as possible.

Thanks,

David J. Dickens
The Miller Firm, LLC
108 Railroad Avenue
Orange, VA 22960
Tel: 540-672-4224

From: David Dickens
Sent: Monday, August 31, 2020 5:20 PM
To: 'Mar n McMahon' <mm@mar nmcmahonlaw.com>
Cc: Edward Maggio <emaggio@millerﬁrmllc.com>; Michael Miller <MMiller@millerﬁrmllc.com>
Subject: Oﬁsi v. Al Shamal, Case No. 15-2010

Mar n,

Please see the a ached.

Regards,

David J. Dickens
The Miller Firm, LLC
108 Railroad Avenue
Orange, VA 22960
Tel: 540-672-4224
             Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 4 of 6

Fw: Activity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

David Dickens <DDickens@millerfirmllc.com>




From: David Dickens <DDickens@millerﬁrmllc.com>
Sent: Thursday, August 27, 2020 10:38 PM
To: Mar n McMahon <mm@mar nmcmahonlaw.com>
Subject: Re: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

No problem Martin. Have a good night

David J. Dickens
The Miller Firm, LLC
108 Railroad Avenue
Orange, VA 20187

From: Mar n McMahon <mm@mar nmcmahonlaw.com>
Sent: Thursday, August 27, 2020 10:29 PM
To: David Dickens
Subject: Re: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

Sorry david we accept ur proposal and dates. I honestly thought the Sudanese govt would have had
some master plan in place to resolve the designation process and all outstanding litigation. Take care
and be safe martin

On Thu, Aug 27, 2020, 10:06 PM David Dickens <DDickens@millerfirmllc.com> wrote:
 Martin,

  The Court’s Order required a joint statement to be filed by today (August 27th). We can hold off on
  filing for another hour but if we don’t hear back from you by then, we’ll have to file our own status
  report and note that we didn’t hear from you regarding our proposal.

  Please email me back or call my cell (860) 803-1357 if you are going to send over something to be
  filed in a joint status report.

  David J. Dickens
  The Miller Firm, LLC
  108 Railroad Avenue
  Orange, VA 20187

  From: David Dickens <DDickens@millerﬁrmllc.com>
  Sent: Thursday, August 27, 2020 8:09:41 PM
  To: Mar n McMahon <mm@mar nmcmahonlaw.com>
  Subject: Re: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order
           Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 5 of 6

Martin- are we good to file? Or are you still working on this?

David J. Dickens
The Miller Firm, LLC
108 Railroad Avenue
Orange, VA 20187

From: Mar n McMahon <mm@mar nmcmahonlaw.com>
Sent: Thursday, August 27, 2020 1:36:31 PM
To: David Dickens <DDickens@millerﬁrmllc.com>
Subject: Re: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

Hi David,
We're reviewing your document and will get back to you shortly.

On Thu, Aug 27, 2020 at 11:27 AM David Dickens <DDickens@millerfirmllc.com> wrote:
  Mar n,

  I just le you a message to discuss the joint status report due to be ﬁled today. You can reach me at
  (860) 803-1357.

  As I stated in my earlier emails, in order to bring this to resolu on and not request an addi onal
  extension of discovery, please let me know if you'd agree that if we produce limited wri en
  discovery (Interrogatories, Request for Admissions) by Monday August 31st -- Al Shamal would
  respond within 30 days. We'd then proceed with a brieﬁng schedule.

  I've dra ed the a ached Joint Status Report with this agreement in mind. Please let me know if you
  agree. Give me a call if you'd like to discuss in more detail .

  Regards,

  David J. Dickens
  The Miller Firm, LLC

  From: David Dickens <DDickens@millerﬁrmllc.com>
  Sent: Thursday, August 27, 2020 7:25 AM
  To: 'Mar n McMahon' <mm@mar nmcmahonlaw.com>
  Subject: Re: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

  Mar n,

  I will amend our proposal based on my email yesterday. The ﬁrst step would require plain ﬀs' to ﬁle
  an amended complaint.

  We'd hope that you'd agree to respond to Interrogatories in lieu of a 30(b)(6) deposi on so that we
  do not need to inform the Court that we were unable to complete the deposi on in accordance with
  the Court's previous scheduling order. We believe this compromise would allow us to move forward
  without the need for a new discovery schedule.
       Case 1:15-cv-02010-JDB Document 78-2 Filed 11/16/20 Page 6 of 6
We'd propose the following:

Plain ﬀs' Amended Complaint: October 9th
Al Shamal's Mo on to Dismiss: November 9th
Plain ﬀs' Response: December 9th
Al Shamal's Reply: December 23rd

Please let us know if this is agreeable.


From: David Dickens
Sent: Wednesday, August 26, 2020 9:01 AM
To: 'Mar n McMahon' <mm@mar nmcmahonlaw.com>
Subject: FW: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

Mar n,

I am sure that you saw the below Order. We did not hear back from you regarding a date and loca on for
the remote 30(b)(6) deposi on. In lieu of the deposi on at this stage, we would propose that we serve Al
Shamal with limited Interrogatories to be responded to within 30 days and propose the following brieﬁng
schedule to Judge Bates:

         September 28, 2020: Al Shamal ﬁles renewed Mo on to Dismiss

         October 28, 2020: Plain ﬀ’s Opposi on to Renewed Mo on to Dismiss

         November 11, 2020: Al Shamal’s Reply Memorandum

Please let me know if you agree with this plan and we will put together a dra Status Report for ﬁling
tomorrow.

From: DCD_ECFNo ce@dcd.uscourts.gov [mailto:DCD_ECFNo ce@dcd.uscourts.gov]
Sent: Monday, August 17, 2020 4:59 PM
To: DCD_ECFNo ce@dcd.uscourts.gov
Subject: Ac vity in Case 1:15-cv-02010-JDB OFISI et al v. BNP PARIBAS S.A. et al Order

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one
free electronic copy of all documents filed electronically, if receipt is required by law or
directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.
                                       U.S. District Court
                                      District of Columbia
Notice of Electronic Filing

The following transaction was entered on 8/17/2020 at 4:58 PM and filed on 8/17/2020
